UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4249


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MARCUS HERMAN MORRIS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:10-cr-00029-PX-1)


Submitted: December 26, 2019                                      Decided: January 7, 2020


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Cullen Macbeth, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for
Appellant. Robert K. Hur, United States Attorney, Baltimore, Maryland, Dwight J.
Draughon, Jr., Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus Herman Morris appeals the district court’s judgment revoking his

supervised release and imposing a sentence of 12 months in prison, which the court ordered

to run consecutively to the sentence imposed on a new conviction of possessing a firearm

and ammunition as a felon. On appeal, Morris asserts that his revocation sentence is plainly

unreasonable because the district court improperly placed excessive weight on the wrong

factors and failed to adequately address a nonfrivolous argument for imposing a concurrent

sentence, rather than a consecutive one. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013). “We will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal

quotation marks omitted).      “To consider whether a revocation sentence is plainly

unreasonable, we first must determine whether the sentence is procedurally or

substantively unreasonable.” Id. (citation omitted).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) [(2012)] factors.”

Id. (footnotes omitted); see 18 U.S.C. § 3583(e) (2012) (specifying § 3553(a) factors

relevant to supervised release revocation). “[A] revocation sentence is substantively

reasonable if the court sufficiently state[s] a proper basis for its conclusion that the

defendant should receive the sentence imposed.” Id. (internal quotation marks omitted).

                                             2
Only if a sentence is either procedurally or substantively unreasonable do we determine

whether the sentence is plainly unreasonable. Id. at 208.

       We have reviewed the record and conclude that the district court relied on

appropriate factors, addressed Morris’ nonfrivolous arguments for a different sentence, and

adequately justified the selected sentence. Morris’ 12-month consecutive sentence is not

unreasonable and, therefore, not plainly so. Accordingly, we grant Morris’ motion for this

court to take judicial notice of various documents in the record and affirm the district

court’s judgment.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3